FILED
                             NOT FOR PUBLICATION                           MAR 18 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE REY MENDOZA FELIPE,                         No. 11-72679

               Petitioner,                       Agency No. A089-495-747

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Jose Rey Mendoza Felipe, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Felipe failed to

establish changed or extraordinary circumstances to excuse his untimely asylum

application. See 8 C.F.R § 1208.4(a)(4), (5); see also Ramadan v. Gonzales, 479
F.3d 646, 657-58 (9th Cir. 2007) (per curiam). Thus, his asylum claim is time-

barred.

      Substantial evidence also supports the BIA’s determination that Felipe’s past

harm from a random mugging did not rise to the level of persecution. See

Nahrvani v. Gonzales, 399 F.3d 1148, 1153 (9th Cir. 2005) (persecution is an

extreme concept). Substantial evidence also supports the agency’s determination

that Felipe’s future fear lacked a nexus to a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“desire to be free from harassment

by criminals motivated by theft or random violence . . . bears no nexus to a

protected ground”). Thus, Felipe’s withholding of removal claim fails.

          Finally, substantial evidence supports the denial of CAT relief, because

Felipe has not shown it is more likely than not he will be tortured by or with the

consent or acquiescence of the government of the Philippines if he is returned. See


                                            2                                   11-72679
Delgado v. Holder, 648 F.3d 1095, 1108 (9th Cir. 2011) (en banc).

      PETITION FOR REVIEW DENIED.




                                        3                           11-72679